DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on March 17, 2021.
Claims 1 – 38 are being considered on the merit.

Response to Amendment
Status of claims in the instant application:
Claims 1 – 38 are pending.
Claims 1, 7 – 13, and 20 – 38 are amended.
Claims 4 – 5 and 14 – 17 are cancelled.
No new claims have been added.
Applicant’s arguments, see page [18 – 19] of Applicant’s remark filed on March 17, 2021, with respect to claims 1 – 13 and 18 – 38 that were rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, have been fully considered in view of claim amendments and they are persuasive. Therefore, the claims rejections are withdrawn.
Applicant’s arguments, see page [18 – 22] of Applicant’s remark filed on March 17, 2021, with respect to claims 1 – 13 and 18 – 38 that were rejected under 35 U.S.C. 101, have been fully considered in view of claim amendments and they are persuasive. Therefore, the claims rejections are withdrawn.
Applicant’s arguments, see page [22 - 27] of Applicant’s remark filed on March 17, 2021, with respect to claims 1 – 4, 6 – 9, and 32 that were rejected under 35 U.S.C. 103 as being Two halves make a whole: Reducing data transfer in garbled circuits using half gates. In EUROCRYPT, 2015 (hereafter, "Zahur"), have been fully considered in view of claim amendments and they are persuasive. Therefore, the claims rejections are withdrawn.
Applicant’s arguments, see page [22 - 27] of Applicant’s remark filed on March 17, 2021, with respect to claims 5, 10, 18 – 22, and 33 – 35 that were rejected under 35 U.S.C. 103 as being unpatentable over US 20090175443 A1 to Kolesnikov et al., (hereafter, "Kolesnikov") in view of S. Zahur, M. Rosulek, and D. Evans. Two halves make a whole: Reducing data transfer in garbled circuits using half gates. In EUROCRYPT, 2015 (hereafter, "Zahur") in further view of US 20170048208 A1 to Raykova et al., (hereafter, “Raykova”), have been fully considered in view of claim amendments and they are persuasive. Therefore, the claims rejections are withdrawn.
Applicant’s arguments, see page [22 - 27] of Applicant’s remark filed on March 17, 2021, with respect to claims 26 – 28 that were rejected under 35 U.S.C. 103 as being unpatentable over US 20090175443 A1 to Kolesnikov et al., (hereafter, "Kolesnikov") in view of S. Zahur, M. Rosulek, and D. Evans. Two halves make a whole: Reducing data transfer in garbled circuits using half gates. In EUROCRYPT, 2015 (hereafter, "Zahur") in further view of US 20170048208 A1 to Raykova et al., (hereafter, “Raykova”) and in further view of US 20100211787 A1 to Bukshpun et al., (hereafter, “Bukshpun”), have been fully considered in view of claim amendments and they are persuasive. Therefore, the claims rejections are withdrawn.
Allowable Subject Matter
Claims 1 - 3, 6 - 13, and 18 - 38 are allowed.
The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded during examination of the claims filed on March 17, 2021 in response to office action mailed on September 25, 2020. They do not explicitly teach the applicant’s claimed invention, in view of the amended claims, but are in general realm of applicant’s field of endeavor:
Kolesnikov et al. (US 20090175443 A1) teaches methods and systems that minimizes the number of entries required in a garbled circuit associated with secure function evaluation of a given circuit. Exclusive OR (XOR) gates are evaluated in accordance with an embodiment of the present invention without the need of associated entries in the garbled table to yield minimal computational and communication effort. This improves the performance of SFE evaluation. Another embodiment of the present invention provides a method that replaces regular gates with more efficient constructions containing XOR gates in an implementation of a Universal Circuit, and circuits for integer addition and multiplication.
Kolesnikov discloses XOR gate Gi having two input wires Wa, Wb and output wire Wc. Wc = g(Wa, Wb) denotes a 2-input gate G that computes function g, {𝟎, 𝟏}𝟐 → {𝟎, 𝟏} with input wires Wa and Wb and output wire Wc	. Each entry is an encrypted garbling of the output wire, and garbling of the input wires serve as keys to decrypt the "right" output value. Garble the wire values as follows and randomly choose, values as follows, Randomly choose 𝐰𝐚𝟎 , 𝐰𝐛𝟎 , 𝐑 𝛜𝐑 {𝟎, 𝟏}𝐍. Set 𝐰𝐜𝟎 = 𝐰𝐚𝟎 ⊕ 𝐰𝐛𝟎, and ∀𝐢 𝛜 {𝐚, 𝐛, 𝐜}, 𝐰𝐢𝟏 = 𝐰𝐢𝟎 ⊕ R. Each garbling w = (k, p) consists of a key 𝐤 𝛜 {𝟎, 𝟏}𝐍 and a permutation bit 𝐩 𝛜 {𝟎, 𝟏}. The key k is used for decryption of the table entries, and p is used to select the entry for decryption. A method generates a garbled 0 are generated in the garbled table and supplied to the first inputs where the values w0 are computed based on an actual value combined with a random number so that the values w0 are random. A fixed global key R based on security parameter N (e.g. N=128 bits) is generated. Non-random second garbled values w1 are generated in the garbled table and supplied to the second inputs where the values w1 are derived based on an actual value exclusive OR'ed with key R. Garbled values in the garbled table corresponding to the outputs of all possible circuit gates are generated (XOR gates do not need associated garbled tables, and this achieves savings in computation). The garbled tables are transmitted from one party to another party with whom the one party desires to exchange information via results produced by the universal circuit. The one party has private inputs P1 and the other party has private inputs P2, where the private inputs are not known to the opposite party.
S. Zahur, M. Rosulek, and D. Evans. (Two halves make a whole: Reducing data transfer in garbled circuits using half gates) teaches a method for garbling AND gates that requires only two ciphertexts. The method can guarantee that the output wires of an AND gate are indeed of the form (C, C ⊕ R), when the input wires are also of this form. The main insight is to employ what we call half-gates: AND gates for which one party knows one of the inputs. We show how to garble generator half-gates and evaluator half-gates using one ciphertext each, in a way that is compatible with free-XOR. We then show how an AND gate can be written as a combination of XORs and two halfgates of opposite orientations. Hence, the resulting AND gate Zahur discloses let (A, A ⊕ R) and (A, A ⊕ R) denote the input wire labels to this gate, and (C, C ⊕ R) denote the output wire labels, with A, B, and C each encoding FALSE. R is the free-XOR offset common to all wires. The evaluator takes a hash of its wire label for B and decrypts the appropriate cipher text. If a = 0, it obtains output wire label C in both values of b. If a = 1, the evaluator obtains either C or C ⊕ R, depending on the bit b. The value R ∈ {0, 1}k−11 is a circuit-global, randomly chosen free-XOR offset; hence, 𝐖𝐢𝟎 ⊕ 𝐖𝐢1 = 𝐑 holds for each i in the circuit. The evaluator can behave differently based on the truth value of a. Intuitively, when a = 0 the evaluator should always obtain output wire label C; when a = 1, it is enough for the evaluator to obtain ∆ = C ⊕ B. It can then XOR ∆ with the other wire label (either B or B ⊕R) to obtain either C or C ⊕R appropriately. Hence, the generator provides the two ciphertexts: H(A) ⊕ C and H(A ⊕ R) ⊕ C ⊕ B. The ciphertexts do not have to be permuted here. They can be arranged according to the truth value of a as shown here, since the evaluator already knows a. If a = 0, the evaluator uses wire label A to decrypt the first ciphertext. If a = 1, the evaluator uses wire label A ⊕ R to decrypt the second ciphertext and XORs the result with the wire label for b. 
Raykova et al. (US 20170048208 A1) teaches technology and system for secure computation using a server module. A server module evaluates a circuit based on concealed inputs provided by respective participant modules, to provide a concealed output. By virtue of this approach, no party to the transaction (including the sever module) discovers any other party's non-concealed inputs. In a first implementation, the server module evaluates a garbled Boolean circuit. This implementation also uses a three-way oblivious transfer technique to provide a concealed input from one of the participant modules to the serer module. In a second implementation, the server module evaluates an arithmetic circuit based on ciphertexts that have been produced using a fully homomorphic encryption technique. This implementation modifies multiplication operations that are performed in the evaluation of the arithmetic circuit by a modifier factor; this removes bounds placed on the number of the multiplication operations that can be performed.
Raykova discloses processing modules describe a private (symmetric) encryption scheme for generating and operating on keys associated with a Boolean circuit (in a manner to be described below in Section B). The processing modules include a generating module for generating a symmetric encryption key, K. the received public keys to encrypt corresponding Boolean circuit input keys (that have been previously assigned to the input wires). For example, consider the key Kw110 corresponding to input wire w11, associated with bit 0. A private (symmetric) encryption scheme for generating and operating on keys associated with a Boolean circuit (in a manner to be described below in Section B). The processing modules include a generating module for generating a symmetric encryption key, K. The processing modules also include an encryption module for performing encryption on an n-bit message m using the encryption key K to produce ciphertext c. A decryption module for performing decryption on the 
Bukshpun et al. (US 20100211787 A1) teaches a method for a data encryption device to perform network communications, the method comprising obtaining an indexed array of encryption keys, wherein the indexed array of encryption keys is shared with a data decryption device; obtaining a message to be encrypted; using a first random or pseudorandom number to determine an index; obtaining a first key from the array of encryption keys, wherein the first key corresponds to the index; selecting a second key from the plurality of encryption keys; encrypting the message using the first key and a second random or pseudorandom number; encrypting the index using the second key and a third random or pseudorandom number; transmitting the encrypted message and the encrypted index to the data decryption device.
Bukshpun discloses a receiving device may be provided with a equivalent sequence generator and may provoke be provided with the same initial seed used by the coding module 47, so that when the receiver decodes the ciphertext stream 48, the receiver is able to derive the same key sequence used in encoding the message 40. In one embodiment, the receiver and transmitter may share a initial key indices, and subsequent key indices may be encoded along with subsequent blocks of message text. Accordingly, the receiver is able to decode the first block of 
However, none of the prior arts of record independently or in-combination discloses all the limitation of the independent claims 1 and 11 – 13 as recited in the amended set of claims being examined.
Therefore, the independent claims are allowable over the prior arts of record. The dependent claims being definite, further limiting, and fully enabled by the specification, are also allowed by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893.  The examiner can normally be reached on Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434